         Case 1:19-cr-00410-KPF Document 42 Filed 04/02/20 Page 1 of 1




                                                   April 2, 2020


Hon. Katherine Polk Failla
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007


                                    Re:     United States v. Clifford Taylor, 19-CR-410


Dear Judge Failla:

        In light of the Court’s April 1 decision not to order the MCC to have Mr. Taylor tested
for COVID-19, I respectfully request the Court to order Mr. Taylor’s temporary release upon
his completion of a 14 day quarantine period that he is currently undergoing at the MCC. If
the Court agrees, I would ask that the terms of the temporary release be those set forth in the
letter to the Court filed by the government yesterday (ECF No. 40), containing all agreed-upon
bail conditions.

       Furthermore, the government has now vetted the two financially responsible suretors
and finds them acceptable, leaving only Mr. Taylor’s partner, for moral suasion.

       Thank you for your consideration.


                                                   Respectfully,

                                                          /s/

                                                   Florian Miedel
                                                   Attorney for Clifford Taylor

cc:    AUSA Daniel Wolf
